                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                        )
                                                )
v.                                              )          CASE NO. 13 CR 51
                                                )
MICHAEL KISSI,                                  )
                     Defendant                  )



      PLEASE TAKE NOTICE THAT, I have been assigned to represent the defendant in the

above-captioned case. I was admitted to this district in October 2002.


Dated: March 30, 2020
       Brooklyn, NY 11201


                                                           /s/
                                                           Michael D. Weil
                                                           Federal Defenders of New York
                                                           One Pierrepont Plaza
                                                           Brooklyn, NY 11201
                                                           718 407 7413
                                                           Michael_Weil@fd.org
